t c memo united_states tax_court keith e and marilyn b west petitioners v commissioner of internal revenue respondent warren s and elizabeth a west petitioners v commissioner of internal revenue respondent docket nos filed date terrance a costello for petitioners david l zoss for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a in effect when these proceedings commenced and rule sec_180 sec_181 and sec_183 all section references are to the internal_revenue_code and all rule references are to the tax - - court rules_of_practice and procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge in so-called affected items notices of deficiency respondent determined additions to tax with respect to petitioners’ federal income taxes for the years and in the amounts as shown below keith be marilyn b west additions to tax_year sec_6653 sec_6653 sec_6659 sec_808 -o- dollar_figure big_number big_number t -0- t -0- warren s blizabeth a west additions to tax_year sec_6653 sec_6653 sec_6659 dollar_figure -o- dollar_figure --o- big_number big_number big_number fifty percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence the underpayments were determined and assessed pursuant to a partnership-level proceeding see secs with regard to petitioners keith eb and marilyn b west respondent determined underpayments attributable to negligence of dollar_figure dollar_figure and dollar_figure for and respectively with regard to petitioners warren s and elizabeth a west respondent determined an underpayment attributable to negligence for of dollar_figure the issues for decisions’ are whether petitioners are liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations and whether petitioners are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioners keith e and marilyn b west resided in edina minnesota at the time they filed the petition in this case petitioners warren s and elizabeth a west resided in burnsville minnesota at the time they filed the petition in this case it would appear that petitioners have abandoned any contention regarding the statute_of_limitations the so-called davenport issue in view of the affirmance of this court’s opinion on that issue by the court_of_appeals for the eleventh circuit see 220_f3d_1255 11th cir affg tcmemo_1998_347 see also 86_fsupp2d_690 e d mich 68_fsupp2d_1333 n d ga barlow v commissioner tcmemo_2000_339 kohn v commissioner tcmemo_1999_150 however if we are mistaken in this regard then we refer the parties to paragraphs of the supplemental stipulation of facts and we decide the davenport issue in respondent’s favor based on the foregoing precedent a the masters transactions these consolidated cases are part of the plastics recycling group of cases the additions to tax arise from the disallowance of losses investment credits and energy credits claimed by petitioners with respect to a partnership called masters recycling associates masters or the partnership for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the underlying transactions involving the sentinel recycling machines recyclers in these cases are substantially identical to the transactions in provizer v commissioner supra and with the exception of certain facts that we regard as having minimal significance petitioners have stipulated substantially the same facts concerning the underlying transactions that were described in provizer v commissioner supra in a series of simultaneous transactions closely resembling those in provizer that for convenience are referred to herein as the masters transactions packaging industries group pi of - - hyannis massachusetts manufactured and sold’ four sentinel eps recyclers to ethynol cogeneration inc eci for dollar_figure each the sale of the recyclers from pi to eci was partially financed with nonrecourse promissory notes for each recycler eci agreed to pay pi dollar_figure in cash with the remaining balance of dollar_figure financed through a 12-year nonrecourse promissory note simultaneously eci resold the recyclers to f g equipment corp f g for dollar_figure per machine for each machine f g agreed to pay eci dollar_figure in cash with the remaining balance of dollar_figure financed through a purportedly partial recourse promissory note the note was recourse to the extent of percent of its face value however the recourse portion was payable only after the nonrecourse portion was satisfied terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or an agreement for federal tax purposes eps stands for expanded polystyrene the case of provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir involved sentinel expanded polyethylene epe recyclers however the eps recycler partnerships and the epe recycler partnerships are essentially identical see davenport recycling associates v commissioner tcmemo_1998_347 affd 220_f3d_1255 11th cir see also ulanoff v commissioner tcmemo_1999_170 same gottsegen v commissioner tcmemo_1997_314 involving both the epe and eps recyclers -- - in turn f g leased the recyclers to masters pursuant to the lease and in accordance with applicable provisions of the internal_revenue_code and treasury regulations f g elected to treat masters as having purchased the recyclers for purposes of the investment and business energy tax_credits simultaneously masters entered into a joint_venture with pi and resin recyclers inc rri the joint_venture agreement provided that rri was to assist masters with the placement of recyclers with end-users at the same time pi eci f g masters and rri entered into arrangements that provided that pi would pay a monthly joint_venture fee to masters in the same amount that masters would pay as monthly rent to f g in the same amount as f g would pay monthly on its note to eci in the same amount that eci would pay each month on its note to pi in connection with these arrangements pi eci f g masters and rri entered into offsetting agreements so that these monthly payments were kept only as bookkeeping entries and no money actually was transferred consequently all of the monthly payments required among the entities in the above transactions offset each other and the transactions occurred simultaneously on its tax_return masters reported that the four recyclers had an aggregate basis of dollar_figure or dollar_figure each for purposes of the investment and business energy tax_credits in the present cases the parties stipulated that in the recyclers were not properly valued at dollar_figure each but instead had only a maximum value of dollar_figure to dollar_figure each on its and tax returns masters reported net ordinary losses of dollar_figure dollar_figure dollar_figure and dollar_figure respectively losses and credits were reported by masters on its tax returns and the portions attributable to petitioners respectively were included on forms k-1 issued to them and filed with masters’ tax returns b the private offering memorandum generally masters distributed a private offering memorandum to potential investors the offering memorandum informed investors that masters’ business would be conducted in accordance with the transaction described above the offering memorandum also warned potential investors of significant business and tax risks associated with investing in masters specifically the offering memorandum warned potential investors that there was a substantial likelihood of an audit by the internal_revenue_service irs on audit the purchase_price of the sentinel eps recyclers to be paid_by f g to eci may be challenged by the irs as being in excess of the fair_market_value thereof a practice followed by the irs in transactions it deems to be tax_shelters the partnership had no prior operating history the limited partners would have no control_over the conduct of the --- - partnership’s business there was no established market for the sentinel eps recyclers there were no assurances that market prices for virgin resin would remain at then current prices per pound or that the recycled pellets would be as marketable as virgin pellets and certain potential conflicts of interest existed the offering memorandum contained a marketing opinion by stanley ulanoff ulanoff and a technical opinion by samuel burstein burstein ulanoff owned a 37-percent interest in taylor recycling associates which purported to lease four plastic recyclers and burstein owned a 82-percent interest in jefferson recycling associates which also purported to lease four plastic recyclers the offering memorandum disclosed that burstein was a client of pi’s corporate counsel the offering memorandum also warned potential investors not to rely on the statements and opinions contained in the memorandum but to conduct an independent investigation the private offering memorandum also projected that in the initial year of investment an investor contributing dollar_figure would receive investment tax_credits and business energy credits of dollar_figure and tax deductions of dollar_figure the private offering memorandum provided that an investor in masters was required to have an individual net_worth and or net_worth with a spouse of --- - dollar_figure inclusive of residences and personal_property or income of dollar_figure per year for each unit of investment c partnership-level litigation on date respondent issued notices of final_partnership_administrative_adjustment fpaa to masters’ tax_matters_partner tmp for and subsegquently on date copies of the fpaa’s for and were sent to keith and marilyn west on the same date a copy of the fpaa for was sent to warren and elizabeth west in the fpaa’s respondent disallowed the losses that masters had reported on its and federal_income_tax returns and determined that masters did not incur a loss ina trade_or_business or in an activity entered into for profit or with respect to property_held_for_the_production_of_income respondent also determined that masters’ basis in the recycling_equipment was zero rather than dollar_figure for purposes of the investment tax and business energy credits subsequently a petition was filed by masters’ tax_matters_partner on date the court entered a decision in masters recycling associates sam winer tax_matters_partner v commissioner docket no this decision reflects a full concession by masters of all items of income loss and the underlying equipment valuation used for tax_credit purposes d keith and marilyn west in keith west keith graduated from the university of minnesota with a bachelor of science degree after graduation keith was employed in the engineering department of benson optical co benson subsequently keith was promoted by benson to vice president of operations then executive vice president and then ultimately president keith was the president of benson from to benson had big_number employees and had offices and laboratories in states eight or nine vice presidents reported directly to keith as president in benson was acquired by a publicly held company frigitronics at one time keith also served on frigitronics’ board_of directors prior to keith had only made a small number of investments he had accumulated benson optical stock and he had frigitronics stock after the acquisition also he had made a limited_partnership investment in fourplexes in minneapolis at the suggestion of a friend and neighbor who was a partner in the selling company in keith wa sec_51 years old and was interested in planning for his future retirement upon the recommendation of a friend keith contacted a cigna representative named ernest mejia mejia keith had some familiarity with cigna because he understood that cigna was a division of connecticut general life_insurance co connecticut general one of the alternative investments offered to employees by benson’s profit-sharing_trust of which keith was a trustee was a fund sponsored by connecticut general sometime during keith met with mejia to review his income and retirement goals during this meeting mejia recommended investing in hamilton recycling associates hamilton keith contends that he was impressed by hamilton because hamilton offered solutions to the united states’ energy shortage and waste disposal problems keith also noted that benson received and used products for packaging similar to the so-called peanuts produced by the recyclers keith further asserts that mejia represented that hamilton was a cigna- researched investment keith did not review any cigna materials promoting hamilton nor did he make any independent inquiries as to whether hamilton was a cigna-researched investment keith contends that mejia told him that he had traveled to new york and met with hamilton’s accountants keith also contends that mejia told him that he had traveled to a site where a recycler was being used and had brought back some of the peanuts the machine produced mejia did not testify at the trial keith received a copy of hamilton’s offering memorandum and spent or hours reviewing it in reviewing the memorandum keith noted and relied upon ulanoff’s marketing report and burstein’s technical opinion even though he was aware that the memorandum specifically warned potential investors not to rely on the reports contained in it subsegquently keith and mejia spoke with gerald grande grande a certified_public_accountant c p a who had previously given tax_advice to keith and had prepared keith’s income_tax returns pursuant to this conversation grande had one of his firm’s staff members review the offering memorandum based upon the staff person’s review grande concluded that the hamilton transaction met the criteria for the energy tax_credit and that the offering memorandum was properly prepared however grande did not review hamilton’s nontax business aspects at trial keith testified as follows mr grande was not asked nor did he give an opinion on the investment he was only asked to review the document to see if it met the criteria for the energy tax_credit neither grande nor the staff person who reviewed the offering memorandum had any experience or education with plastics or plastics recycling moreover grande did not contact any expert in the plastics or plastics recycling field as part of his review grande also testified that he probably referred to hamilton as a tax_shelter during his discussions with keith and mejia keith does not have any education or experience with the plastics or plastics recycling industries keith also did not consult with anyone who had any expertise with plastics or plastics recycling however keith contends that he decided to invest in hamilton based upon mejia’s and grande’s advice ultimately keith was unable to invest in hamilton because partnership interests in hamilton were no longer available by the time he decided to invest then mejia told keith that interests in masters another recycling limited_partnership identical to hamilton were available keith received the masters offering memorandum but he did not thoroughly review the masters offering memorandum because it was duplicative of the hamilton offering memorandum for and keith and marilyn west filed joint federal_income_tax returns in keith invested dollar_figure in masters as a result of his investment in masters keith claimed net_operating_loss deductions of dollar_figure dollar_figure and dollar_figure on his and federal_income_tax returns respectively on his federal_income_tax return keith also claimed investment tax and business energy credits totaling dollar_figure which was limited by his income_tax_liability as reduced by the partnership loss and the alternative_minimum_tax on date keith filed an application_for tentative refund form_1045 carrying back investment and business energy tax_credits to to generate a tax_refund of dollar_figure keith did not actively monitor his investment in masters at trial keith testified t here wasn’t a lot you could do to monitor we certainly got the mail from the internal_revenue_service as well as from the partnership and that’s about all we could monitor keith also acknowledged that he did not undertake any independent investigation regarding the value of the recyclers and that he was fully aware of the tax benefits associated with investing in masters eb warren and elizabeth west in warren west warren received a bachelor of science degree in civil engineering from the university of minnesota after graduation warren was employed by the center city co center city eventually warren became the president of center city at times warren also sat on the boards of three publicly held companies prior to warren invested mostly in shares of publicly traded companies sometime during warren learned about hamilton from mejia an agent for cigna who was working with warren with regard to his financial and estate_planning warren asserts that mejia told him that he had traveled east and had seen the recycling_equipment and that hamilton was a viable ongoing operation as result of his discussions with mejia warren spent an unspecified number of hours reviewing the hamilton offering memorandum warren also asserts that he asked his c p a jim maki maki to review the hamilton offering memorandum warren claims that maki told him that the hamilton -- - transaction satisfied certain tax regulations concerning the organization’s qualification as a limited_partnership so that it could pass through tax benefits to limited partners warren concedes that his conversations with maki were limited to tax issues surrounding hamilton and not hamilton’s economic or financial aspects maki did not testify during the trial warren did not invest in hamilton because partnership interests were no longer available when he reached his decision to invest then mejia told warren that partnership interests in masters another recycling partnership substantially identical to hamilton were available accordingly warren received the masters offering memorandum warren did not review the masters offering memorandum because it was substantially identical to the hamilton offering memorandum warren did not undertake any independent investigation concerning masters’ economic or financial aspects at trial warren testified that the only thing i had to go on was in the prospectus and it looked fairly good warren further testified as to why the masters prospectus looked good to him two reasons one is the relatively generous tax_benefit up front and that in the long-run it was supposed to turn a profit warren further testified that he did very little to monitor his investment in masters warren also acknowledged that mejia marketed masters as a tax_shelter - - warren does not have any experience or education in plastics or plastics recycling he did not consult with any experts in the plastics or plastics recycling industries for and warren and elizabeth west filed joint federal_income_tax returns in warren invested dollar_figure in masters as a result of his investment in masters warren claimed a net_operating_loss_deduction of dollar_figure on his federal_income_tax return on his federal_income_tax return warren also claimed investment tax and business energy tax_credits totaling dollar_figure which was limited to his income_tax_liability as reduced by the partnership loss and the alternative_minimum_tax on date warren filed an application_for tentative refund form_1045 carrying back investment and business energy tax_credits to and to generate tax refunds of dollar_figure and dollar_figure respectively opinion we have decided many plastics recycling cases most of these cases like the present cases raised issues regarding additions to tax for negligence and valuation_overstatement see eg barber v commissioner tcmemo_2000_372 carroll v commissioner tcmemo_2000_184 ulanoff v commissioner tcmemo_1999_170 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein affd sub nom 205_f3d_54 2d cir in all but a few of those cases we found the taxpayers liable for the additions to tax for negligence moreover in all of the plastics recycling cases in which the issue has been raised we have found the taxpayers liable for additions to tax for valuation_overstatement in provizer v commissioner tcmemo_1992_177 the test case for the plastics recycling group of cases this court found that each recycler had a fair_market_value of not more than dollar_figure held that the transaction which was virtually identical to the transactions in the present cases was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the recyclers and held that the partnership losses and tax_credits claimed with respect to the plastics recycling partnership at issue were attributable to tax-motivated transactions within the meaning of sec_6621 we also found that other recyclers were commercially available during the years in issue see id in reaching the conclusion that the transaction lacked a business_purpose this court relied heavily upon the overvaluation of the recyclers similarly in gottsegen -- - v commissioner tcmemo_1997_314 we found that each sentinel eps recycler had a fair_market_value not in excess of dollar_figure and relied heavily on the overvaluation of the recyclers in concluding that the taxpayer was negligent and liable for accuracy-related_penalties a sec_6653 and negligence in these cases respondent determined that petitioners were liable for additions to tax for negligence under sec_6653 and with respect to underpayments attributable to petitioners’ investment in masters in each case petitioners contend that they were not negligent because they reasonably relied in good_faith upon the advice of advisers including a competent and experienced accountant in deciding to invest in masters and they intended to make a profit from their investment in masters sec_6653 and imposes additions to tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer’s actions are reasonable in light of the taxpayer’s experience the nature of the investment and the taxpayer’s actions in connection with the transactions see 60_tc_728 when considering the negligence additions to tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment see mcpike v commissioner tcmemo_1996_46 petitioners’ purported reliance on an adviser in these cases petitioners claim that they reasonably relied upon the advice of a qualified_tax adviser a taxpayer may avoid liability for the additions to tax under sec_6653 and if he or she reasonably relied on competent professional advice see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see also 28_tc_1100 affd per curiam 262_f2d_150 9th cir reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered see freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see 79_f3d_726 8th cir affg t c memo - - 43_f3d_788 2d cir affg tcmemo_1993_621 freytaq v commissioner supra sann v commissioner tcmemo_1997_259 moreover reliance on representations by insiders or promoters or on offering materials has been held an inadequate defense to negligence see 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir sann v commissioner supra pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture see david v commissioner supra freytag v commissioner supra in these cases petitioners’ purported reliance on grande and maki does not relieve them of liability for the additions to tax for negligence grande’s and maki’s expertise was in taxation not plastics or plastics recycling moreover neither grande nor maki consulted with any persons who had such expertise in plastics or plastics recycling at trial keith and warren testified that grande’s and maki’s review was limited to examining the offering memorandum to ascertain whether the documents had been properly prepared so that they as limited partners would be entitled to the tax benefits presented by the --- - offering memorandum in effect the advice provided by grande and maki did not suggest anything beyond the view that if the facts and circumstances proved to be as represented by mejia and in the offering memorandum then the tax benefits described in the offering memorandum should be allowed keith and warren did not rely upon grande or maki with regard to masters’ nontax business aspects accordingly petitioners grande and maki solely relied upon the offering materials and mejia’s representations with regard to the recyclers’ value and masters’ economic viability the offering memorandum contained reports by ulanoff and burstein petitioners grande and maki never investigated whether ulanoff or burstein had an interest in plastics recycling transactions in fact ulanoff and burstein each invested in plastics recycling partnerships the offering memorandum also disclosed that burstein was a client and business_associate of pi’s corporate counsel moreover the offering memorandum specifically warned potential investors not to rely on the statements or opinions contained in it lastly as a broker mejia clearly had a financial interest in selling the partnership interests to petitioners in this transaction mejia was engaged in a selling function rather than an advisory function and petitioners as experienced businessmen and educated persons -- - knew or should have known to exercise caution in relying upon the seller’s representative for advice as to whether they should buy on this record we hold that it was not reasonable for petitioners to claim substantial tax_credits and partnership losses on the basis of mejia’s grande’s or maki’s advice neither grande nor maki had the requisite expertise or knowledge of the pertinent facts to provide informed advice regarding the claimed partnership losses and tax_credits a taxpayer may rely upon his adviser’s expertise but it is not reasonable or prudent to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts that he does not verify see david v commissioner supra pincite 39_f3d_402 2d cir freytag v commissioner t1t c sann v commissioner supra moreover as indicated above in these cases there is no credible_evidence that either of them offered advice beyond his limited area of knowledge relating to the technical tax aspects of the transaction petitioners’ purported reliance on mejia’s advice was also unreasonable we have consistently held that advice from such persons is better classified as sales promotion see singer v commissioner tcmemo_1997_325 sann v commissioner supra vojticek v commissioner tcmemo_1995_444 we note that in these cases mejia did not testify and that circumstance suggests that if he had testified that testimony would have been - - unfavorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir petitioners’ purported profit_motive in these cases petitioners also contend that they were not negligent because they invested in masters for economic profits and as a source_of_income for retirement keith and warren each had an extensive business background and had enjoyed a successful career in his respective field moreover keith and warren each had been the head of a large company and each had experience with complex financial decisions keith and warren read hamilton’s offering memorandum which was substantially identical to masters’ offering memorandum the offering memorandum specifically warned potential investors of significant business and tax risks associated with investing in these types of partnerships the offering memorandum also warned potential investors that the value of the recyclers might be challenged by the irs a practice often followed by the irs in transactions it deems to be tax_shelters nevertheless petitioners disregarded these warnings and failed to consult any independent advisers with expertise in plastics or plastics recycling petitioners also failed to conduct a reasonable independent investigation into the market_value of the recyclers or any of the other economics of the masters’ transaction moreover grande -- - testified that he probably referred to hamilton as a tax_shelter warren also testified that he knew that masters was a tax_shelter petitioners’ reliance on 99_tc_132 affd sub nom 28_f3d_1024 10th cir is misplaced the facts in krause are distinguishable from the facts in these cases in krause the taxpayers invested in limited_partnerships whose investment objectives concerned enhanced oil recovery eor technology the krause opinion states that during the late 1970’s and early 1980’s the federal government adopted specific programs to aid research_and_development of eor technology see id pincite in holding that the taxpayers in krause were not liable for the negligence addition_to_tax this court noted that one of the government’s expert witnesses acknowledged that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970s and early 1980s to invest in bor technology id pincite while eor was according to our opinion in krause at the forefront of national policy and the media during the late 1970’s and early 1980’s petitioners have failed to demonstrate that the so-called energy crisis provided a reasonable basis for them to invest in masters in addition the taxpayers in krause were either experienced in or investigated the oil industry and eor specifically one of - - the taxpayers in krause undertook a significant investigation of the proposed investment including researching eor the other taxpayer was a geological and mining engineer who hired an independent expert to review the offering materials see id pincite in contrast petitioners did not have any experience or education in plastics recycling moreover neither keith nor warren undertook an independent investigation of masters petitioners failed to hire an independent expert in plastics to evaluate the transaction keith and warren were both sophisticated and well educated businessmen there were many factors that should have alerted petitioners to conduct independent investigations of masters the offering memorandum warned each prospective purchaser that he should consult with his own professional adviser as to the legal tax and business aspects of investing in masters moreover the offering memorandum also warned potential investors about numerous business and tax risks nevertheless petitioners disregarded these warnings and failed to undertake an appropriate independent investigation conclusion as to negligence under the circumstances of these cases petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to masters on their federal_income_tax returns it was not reasonable for petitioners to rely as they did on the - - offering memorandum promoters or insiders to the transaction petitioners’ accountants were asked to make only a limited technical examination of the documents presented to them as a tax_shelter and that is all they did petitioners grande and maki did not undertake a good_faith investigation of the fair_market_value of the recyclers or the underlying economic viability or financial structure of masters upon consideration of this record we hold that petitioners are liable for the negligence additions to tax under sec_6653 and b sec_6659 valuation_overstatement in the notices of deficiency in these cases respondent determined that petitioners were liable for sec_6659 additions to tax on the portions of their respective underpayments attributable to valuation overstatements under sec_6659 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement see sec a d a valuation_overstatement exists if the fair_market_value or adjusted_basis of property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount see sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment see sec_6659 -- p7 - petitioners claimed tax benefits including investment tax_credits and business energy credits based on a purported value of dollar_figure for each recycler petitioners have conceded that the fair_market_value of a recycler in was not in excess of dollar_figure accordingly if disallowance of petitioners’ claimed benefits is attributable to such valuation overstatements petitioners are liable for sec_6659 additions to tax at the rate of percent of the underpayments of tax attributable to tax benefits claimed with respect to masters petitioners contend that sec_6659 does not apply in their cases because disallowance of the claimed tax benefits was attributable to other than a valuation_overstatement and masters’ concession in the underlying partnership case precludes imposition of the sec_6659 additions to tax the grounds for petitioners’ underpayments petitioners argue that where as here the commissioner completely disallows a tax_benefit the tax underpayment cannot be attributable to a valuation_overstatement petitioners cite the following cases to support their argument 902_f2d_380 5th cir revg tcmemo_1988_408 893_f2d_225 9th cir affg tcmemo_1988_416 862_f2d_540 5th cir affg 89_tc_912 92_tc_827 - - sec_6659 does not apply to underpayments of tax that are not attributable to valuation overstatements todd v commissioner supra mccrary v commissioner supra to the extent taxpayers claim tax benefits that are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements 99_tc_132 citing todd v commissioner supra however when valuation is an integral factor in disallowing deductions and credits sec_6659 is applicable see 196_f3d_147 3d cir affg tcmemo_1997_385 118_f3d_184 4th cir affg tcmemo_1996_167 982_f2d_163 6th cir affg tcmemo_1991_449 933_f2d_143 2d cir affg tcmemo_1989_684 876_f2d_616 8th cir affg tcmemo_1988_427 petitioners’ reliance on gainer v commissioner supra and todd v commissioner supra ignores that this court as well as the court_of_appeals for the highth circuit the court to which appeals in these cases would lie has held that when an underpayment stems from disallowed depreciation_deductions or investment credits due to lack of economic_substance the deficiency is attributable to overstatement of value and subject - - to the penalty under sec_6659 massengill v commissioner supra pincite see also 87_tc_970 we also find that the facts in these cases are distinguishable from the facts in gainer v commissioner supra todd v commissioner supra and mccrary v commissioner supra in gainer and todd it was found that a valuation_overstatement did not contribute to an underpayment of taxes in those cases the underpayments were due exclusively to the fact that the property in each case had not been placed_in_service in mccrary the underpayments were deemed to result froma concession that the agreement at issue was a license and not a lease although property was overvalued in each of those cases the overvaluation was not the grounds on which the taxpayers’ liabilities were sustained in contrast a different situation exists where a valuation_overstatement is an integral part of or is inseparable from the ground found for disallowance of an item mccrary v commissioner supra pincite in the present cases we find that the overvaluation of the recyclers was integral to and inseparable from petitioners’ claimed tax benefits and the determination that masters lacked economic_substance to the extent that 902_f2d_380 5th cir revg tcmemo_1988_408 merely represents an continued -- - in the present cases petitioners have conceded that the recyclers’ fair_market_value in did not exceed dollar_figure petitioners have also conceded that the masters transaction and the recyclers in these cases are substantially identical to the transactions and recyclers considered in provizer v commissioner tcmemo_1992_177 in provizer our finding that the recyclers were overvalued was the dominant factor that led us to hold that the transaction lacked economic_substance see sann v commissioner tcmemo_1997_259 based on this record we find that the recyclers overvaluation was a dominant factor in regard to the disallowed tax_credits and other_benefits in these cases the underpayments of tax and the determination that the masters transaction lacked economic_substance lastly we note that petitioners’ argument is similar to the arguments that were raised in other plastics recycling cases see 196_f3d_147 3d cir singer v commissioner tcmemo_1997_325 kaliban v commissioner continued application of 862_f2d_540 5th cir affg 89_tc_912 we consider heasley distinguishable to the extent that heasley is based ona concept that where an underpayment derives from the disallowance of a transaction for lack of economic_substance the underpayment cannot be attributable to an overvaluation this court as well as the court_of_appeals for the eighth circuit have disagreed see 876_f2d_616 8th cir affg tcmemo_1988_427 --- - tcmemo_1997_271 sann v commissioner supra in all of those cases we rejected this argument concession of the deficiency petitioners also argue that masters’ concession in the underlying partnership case precludes imposition of the sec_6659 additions to tax petitioners contend that masters’ concession renders any inquiry into the grounds for such deficiencies moot petitioners argue that absent such inquiry it cannot be known if their underpayments were attributable to a valuation_overstatement or other discrepancy and that without a finding that a valuation_overstatement contributed to an underpayment sec_6659 cannot apply in support of this line of reasoning petitioners rely heavily upon 902_f2d_380 5th cir and 92_tc_827 masters’ concession does not obviate our finding that masters lacked economic_substance due to overvaluation of the recyclers the value of the recyclers was established in provizer v commissioner supra and stipulated by the parties as a consequence of the inflated value assigned to the recyclers by masters petitioners claimed deductions and credits that resulted in underpayments of tax regardless of masters’ concession in the underlying partnership case in these cases the - - underpayments of tax were attributable to the valuation overstatements moreover concession of the investment_tax_credit in and of itself does not relieve taxpayers of liability for the sec_6659 addition_to_tax see singer v commissioner supra kaliban v commissioner supra sann v commissioner supra dybsand v commissioner tcmemo_1994_56 chiechi v commissioner tcmemo_1993_630 instead the ground upon which the investment_tax_credit is disallowed or conceded is significant see dybsand v commissioner supra even in situations in which there are arguably two grounds to support a deficiency and one supports a sec_6659 addition_to_tax and the other does not the taxpayer may still be liable for the addition_to_tax see 893_f2d_225 9th cir 866_f2d_545 2d cir vacating in part tcmemo_1988_211 harness v commissioner tcmemo_1991_321 in these cases petitioners each stipulated substantially the same facts concerning the masters transaction as we found in provizer v commissioner supra in provizer we held that the taxpayers were liable for the sec_6659 addition_to_tax because the underpayment of taxes was directly related to the overvaluation of the recyclers the overvaluation of the recyclers exceeding percent was an integral part of our findings in provizer that the transaction was a sham and lacked - - economic_substance similarly the records in these cases plainly show that the overvaluation of the recyclers is integral to and is the core of our holding that masters was a sham and lacked economic_substance petitioners’ reliance on mccrary v commissioner supra is misplaced in that case the taxpayers conceded entitlement to their claimed tax benefits and the sec_6659 addition_to_tax was held inapplicable however the taxpayers’ concession of the claimed tax benefits in and of itself did not preclude imposition of the sec_6659 addition_to_tax in mccrary v commissioner supra the sec_6659 addition_to_tax was disallowed because the agreement at issue was conceded to be a license and not a lease in contrast the records in petitioners’ cases plainly show that petitioners’ underpayments were attributable to overvaluation of the recyclers accordingly petitioners’ reliance on mccrary v commissioner supra is inappropriate we held in provizer v commissioner supra that each recycler had a fair_market_value not in excess of dollar_figure our petitioners’ citation of heasley v commissioner supra in support of the concession argument is also inappropriate the heasley case was not decided by the court_of_appeals for the fifth circuit on the basis of a concession moreover see supra note to the effect that the court_of_appeals for the eighth circuit and this court have not followed the court_of_appeals for the fifth circuit’s rationale with respect to the application of sec_6659 - -- finding in provizer that the recyclers had been overvalued was integral to and inseparable from our holding of a lack of economic_substance petitioners stipulated that the transaction in masters was substantially_similar to the transaction described in provizer and that the fair_market_value of the recyclers in was not in excess of dollar_figure given those concessions and the fact that the records here plainly show that the overvaluation of the recyclers was integral to and inseparable from the determination that masters lacked economic_substance we conclude that the deficiencies were attributable to the overvaluation of the recyclers for the foregoing reasons we hold that petitioners are liable for the sec_6659 additions to tax for valuation_overstatement to reflect the foregoing decisions will be entered for respondent
